Citation Nr: 0621037	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-02 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected hypertension.  

2.  Entitlement to service connection for bilateral wrist 
disorders, claimed as carpal tunnel syndrome.  

3.  Entitlement to service connection for a right ankle 
disorder as secondary to service-connected bilateral 
degenerative arthritis of the knees.  

4.  Entitlement to service connection for a low back disorder 
as secondary to service-connected bilateral degenerative 
arthritis of the knees.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran was separated from active service in May 1996 
with over 20 years of active duty service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

The issue of entitlement to service connection for bilateral 
wrist disorders is addressed below.  The additional issues of 
service connection for diabetes mellitus, to include as 
secondary to service-connected hypertension, and service 
connection for a right ankle and low back disorder as 
secondary to service-connected bilateral knee degenerative 
arthritis are addressed in the REMAND portion of this 
decision.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A bilateral wrist disability was not manifested in service, 
and any current wrist disability is not shown to be related 
to the veteran's service.  


CONCLUSION OF LAW

Service connection for a bilateral wrist disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  He was sent a letter regarding VCAA duty to assist 
requirements in October 2001, prior to the August 2002 rating 
decision which denied service connection for a bilateral 
wrist disorder.  The claimant submitted a notice of 
disagreement with that decision, and this appeal ensued.  He 
was issued a SOC in December 2003.  The 2001 VCAA letter 
notified him that VA would obtain all relevant evidence in 
the custody of a federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the claimant on these latter two elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral wrist disorders, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an examination is not necessary to reach an 
equitable decision in this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

As to the assertion that service connection is warranted for 
a bilateral wrist condition, it is noted that no such 
disability was shown during service and complaints associated 
with the wrists were not reported until several years after 
service.  Specifically, it is noted that post service private 
and VA records are also negative for wrist/hand problems 
until approximately 1999 and thereafter.  The Board notes 
that records from 1999 and in subsequent years at least 
through 2001 reflect that the veteran was seen for multiple 
joint complaints, to include the hands and in some digits.  
Over the years, his complaints were variously assessed by 
medical personnel, to include arthralgia, peripheral 
neuropathy, and possible rheumatoid arthritis, although it 
appears that this condition was ruled out in 2001.  It is 
also noted that X-rays of the wrist in March 2001 were 
normal.  Additionally, while erosive changes in the fingers 
of the left hand were noted in October 2001 and rheumatoid 
arthritis was suspected, it was eventually ruled out.  In 
recent years, peripheral neuropathy and chronic arthralgia 
continue to be noted.  The diagnosis of bilateral carpal 
tunnel syndrome is not indicated.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis, (if present) to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Here, the veteran has demonstrated post service multiple 
joint complaints, to include bilateral wrist problems.  He 
has been variously diagnosed as having arthralgia and 
peripheral neuropathy.  No chronic wrist complaints or 
disability was noted in service or until several years after 
service.  It is also noted that X-rays of the wrists in 2001 
were negative.  As the competent evidence of record does not 
show a chronic wrist disability during service or for several 
years thereafter, service connection is not warranted.  

Additionally, there is no competent medical evidence of 
record suggesting a nexus relationship between any post 
service clinical findings regarding the wrists and the 
veteran's military service.  While there are postservice 
references to multiple joint problems and the veteran was 
seen in rheumatology, arthritis was apparently ruled out, 
and, as noted above, post service X-rays of the wrists were 
normal in 2001.  Regardless, even if current wrist 
conditions, to include arthritis, were shown, there is no 
competent evidence relating such disability to the veteran's 
active service.  His belief that he has bilateral wrist 
disorders related to service is not competent evidence, as he 
is a layperson, untrained in establishing a medical diagnosis 
or determining medical etiology.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

Service connection for a bilateral wrist disorder is denied.  


REMAND

The veteran contends that service connection is warranted for 
diabetes mellitus, a right ankle disorder, and a low back 
disorder.  As to his diabetes, he has contended that this 
disorder is secondary to service-connected hypertension.  In 
the alternative, he claims that this condition is of service 
origin.  The Board notes that a review of the service medical 
records reflects that at least on one occasion (on laboratory 
testing in 1994) he had a high glucose level.  Additional 
examination and opinion would be beneficial as to this claim.  

Similarly, it is the Board's conclusion that additional 
examination and opinion would be beneficial as to the issues 
of service connection for right ankle and low back disorders.  
Essentially, the veteran argues that his right ankle and low 
back problems are the result of service-connected 
degenerative arthritis of both knees.  The service medical 
records are negative for report of or diagnoses of these 
conditions.  It is noted, however, that post service records 
reflect treatment in the late 1990s with continuing treatment 
in subsequent years for complaints of joint pain, to include 
the ankles.  He also reported back pain on at least one 
occasion.  Post service diagnoses include arthralgia.  No VA 
examiner has specifically addressed the veteran's assertions 
that he has a right ankle disorder or a low back disorder 
that is related to service-connected degenerative arthritis 
of the knees.  It is concluded that additional examination as 
to these claims would also be helpful.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions on appeal.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has diabetes 
mellitus of service origin or whether 
this condition was caused or aggravated 
by service-connected hypertension.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any diabetes mellitus 
that may be present is causally related 
to any incident of service or whether it 
is at least as likely as not that it was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service 
connected hypertension.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  The veteran should also be afforded a 
VA orthopedic examination to determine 
whether he has a right ankle or low back 
disorder which was caused or aggravated 
by his service-connected bilateral knee 
degenerative arthritis.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any right ankle disorder 
or a low back disorder, if present, was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service 
connected bilateral knee disorder.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  The AMC should also ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


